    Case 1:19-cv-04878-BMC-LB Document 28 Filed 12/11/19 Page 1 of 1 PageID #: 102

                                                                                                                         Jeffrey Spiegel
                                                                                                             77 Water Street, Suite 2100
                                                                                                            New York, New York 10005
                                                                                                     Jeffrey.Spiegel@lewisbrisbois.com
                                                                                                                   Direct: 646.783.1703




    December 11, 2019




   Via ECF
   Honorable Lois Bloom
   United States Magistrate Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

                         Re:            Samuella Compere v. AIDS Healthcare Foundation, Inc.
                                        19 Civ. 4878 (BMC) (LB)

   Dear Judge Bloom:

           On behalf of Defendant AIDS Healthcare Foundation, I write to inform the Court that today,
   the parties have agreed to settle this matter in principle and in the process of preparing and
   effectuating the necessary paperwork.

        Accordingly, the parties jointly request that the telephone conference scheduled for
   December 12, 2019 at 12:00 pm be adjourned in contemplation of the filing of dismissal paperwork.

                Thank you for your attention to this matter.


                                                                 Respectfully,

                                                                 Jeffrey Spiegel
                                                                 Jeffrey Spiegel
                                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP

   cc: Plaintiff (via ECF and E-Mail)




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND       •       MASSACHUSETTS    •   MISSOURI   •   NEVADA   •   NEW JERSEY      •   NEW MEXICO     •   NEW YORK
NORTH CAROLINA       •   OHIO       •   OREGON   •   PENNSYLVANIA   •   RHODE ISLAND     •   TEXAS   •   WASHINGTON     •   WEST VIRGINIA
   4812-2552-9774.1
